TO BE PUBLISHED IN THE OFFICIAL REPORTS


                   OFFICE OF THE ATTORNEY GENERAL

                         State of California


                        JOHN K. VAN DE KAMP

                          Attorney General


                      -----------------------
                                 :

        OPINION                  :

                                 :

         of                      :    No. 87-405

                                 : 

  JOHN K. VAN DE KAMP            :    SEPTEMBER 10, 1987

    Attorney General             :

                                 :

    JACK R. WINKLER              :

Assistant Attorney General       :

                                 :

    PETER H. KAUFMAN             :

 Deputy Attorney General         :

                                 :

-----------------------------------------------------------------


          THE CALIFORNIA COASTAL COMMISSION, has requested an

opinion on the following questions:


            1. May a city or county, by ordinance, including those

adopted   by referendum or initiative, lawfully authorize a use of

land in   the coastal zone which is not permitted by a local

coastal   program or land use plan certified by the California

Coastal   Commission without approval of the Commission?


          2. May a city or county lawfully prohibit a use of

land in the coastal zone which is permitted by a local coastal

program or land use plan certified by the California Coastal

Commission, by ordinance, including those adopted by referendum

or initiative, without the approval of the Commission? 


          3. Are the Coastal Act's provisions for approval of

amendments to a certified local coastal program or land use plan

by the California Coastal Commission applicable to charter

cities?


                            CONCLUSIONS


          1. A city or county, by ordinance, including those

adopted by referendum or initiative, may not lawfully authorize a

use of land in the coastal zone which is not permitted by a local

coastal program or land use plan certified by the California

Coastal Commission without approval of the Commission. 


          2. A city or county may not lawfully prohibit a use of

land in the coastal zone which is permitted by a local coastal

program or land use plan certified by the California Coastal

Commission by ordinance, including those adopted by referendum or

initiative, without the approval of the Commission.


          3. The Coastal Act's provisions for approval of

amendments to a certified local coastal program or land use plan

by the California Coastal Commission are applicable to charter

cities.



                            ANALYSIS



          The Planning and Zoning Law (Government Code section

65,000 et seq.) requires each county and city in California to

adopt a comprehensive, long-term general plan for the physical

development of the county or city. (Government Code section

65,300.) The general plan consists of a statement of development

policies and includes diagrams and text setting forth objectives,

principles, standards, and plan proposals. (Government Code

section 65,302.) The general plan must contain certain elements

required by state law and may contain other elements at the

option of the county or city. The required elements of a general

plan are (a) a land use element, (b) a circulation element, (c) a

housing element, (d) a conservation element, (e) an open-space

element, (f) a noise element, and (g) a safety element.

(Government Code section 65,302.) A land use element designates

the proposed general distribution and general location and extent

of the uses of the land for housing, business, industry, open

space, including agriculture, natural resources, recreation, and

enjoyment of scenic beauty, education, public buildings and

grounds, solid and liquid waste disposal facilities, and other

categories of public and private uses of land. The land use

element also includes a statement of the standards of population

density recommended for the various districts and other territory

covered by the plan and identifies those areas subject to

flooding. (Government Code Section 65,302(a).)


          The general plan of a county or city is implemented by

ordinances and regulations governing zoning, subdividing and

building permits. Zoning ordinances adopted pursuant to

Government Code section 65,800 et seq. divide the county into

districts and prescribe the permitted uses of land and buildings

within each district. Subdivision ordinances adopted pursuant to

the Subdivision Map Act (Government Code section 66,410 et seq.)

govern the division of land for purpose of sale, lease or

financing and require mapping and improvements in new


                               2.                          87-405

developments. Building permit ordinances generally require that

buildings be constructed to certain standards (such as building,

plumbing and electrical codes) and require that permits be

obtained before construction starts.


           The California Coastal Act of 1976 ("the Act"; Public

Resources Code section 30,000 et seq.) superimposes upon the

planning, zoning and building regulation functions of counties

and cities certain additional requirements set forth in the Act

which apply to the coastal zone, a strip along the coastline

defined in section 30,103 of the Public Resources Code. The

goals of the Act are set forth in sections 30,001 and 30,001.5 1/

of the Public Resources Code and include resource conservation,

enhancing public access to the seashore and assuring priority for

coastal dependent development. To achieve these goals each

coastal county and city is required to submit a local coastal

program ("LCP") to the California Coastal Commission ("the

Commission") covering that territory within its boundaries within

the coastal zone. (Section 30,500.) An LCP means the county's or

city's (a) land use plans, (b) zoning ordinances, (c) zoning

district maps, and (d) within sensitive coastal resources areas,

other implementing actions, which, when taken together, meet the

requirements of, and implement the provisions and policies of the

Act at the local level. (Section 30,108.6) The Commission

reviews the LCP and certifies it if it meets the requirements of

the Act. 

           The county or city may submit its LCP in two phases or

all at once. (Section 30,511.) It may first submit the land use

plan portion of the LCP (the "LUP") to the Commission for

certification and later submit the zoning ordinances, zoning

district maps and any other implementing actions necessary to a

complete LCP. The Commission certifies the LUP when it is

submitted first if it conforms to the Act and does not consider

certifying the LCP until the rest of the required material is

submitted. Thus a county or city may have a certified LUP for

its coastal zone without a certified LCP. (Section 30,512 et

seq.)


          The Coastal Act requires a coastal development permit

before commencing any development within the coastal zone.

(Section 30,600.) Before the LCP is certified such permit must

be obtained from the Commission unless the county or city sets up

a procedure authorized in the Act to issue such permits itself.

(Section 30,600.) The procedure is designed to assure that no

permits will issue unless the development conforms to the Act. 

After the LCP is certified by the Commission the county or city

issues coastal development permits within its boundaries with

certain exceptions. (Sections 30,519 and 30,600.) When the



     1. Section references are to the Public Resources Code

unless otherwise indicated.


                               3.                          87-405

Commission has certified a LUP for all or a portion of the

coastal zone in a county or city (prior to LCP certification) the

authority to issue coastal development permits therein may be

delegated to the county or city. (Section 30,600.5) Prior to the

certification of a LCP when coastal development permits are

issued by the county or city, an appeal from its action thereon

may be taken to the Commission which may then grant or deny the

permit. (Section 30,602.)


          It is in the context of the foregoing state-county-city

regulatory scheme that the questions presented for this opinion

are cast. The first question asks whether a county or city, by

ordinance, including those adopted by referendum or initiative,

may lawfully authorize a use of land in the coastal zone which is

not permitted by a LCP or a LUP certified by the Commission. The

answer to this question is governed by section 30,514 which reads

as follows:


          "(a) A certified local coastal program and all

     local implementing ordinances, regulations, and other

     actions may be amended by the appropriate local

     government, but no such amendment shall take effect

     until it has been certified by the commission.


          "(b) Any proposed amendments to a certified local

     coastal program shall be submitted to, and processed

     by, the commission in accordance with the applicable

     procedures and time limits specified in Sections 30512

     and 30513, except that the commission shall make no

     determination as to whether a proposed amendment raises

     a substantial issue as to conformity with the policies

     of Chapter 3 (commencing with Section 30200) as would

     otherwise be required by Section 30512. In no event

     shall there be more than three of these submittals of

     proposed amendments in any calendar year. However,

     there are no limitations on the number of amendments

     included in each of the three submittals.


          "(c) The commission shall, by regulation,

     establish a procedure whereby proposed amendments to a

     a certified local coastal program may be reviewed and

     designated by the executive director of the commission

     as being minor in nature or as requiring rapid and

     expeditious action. This procedure shall include

     provisions authorizing local governments to propose

     amendments to the executive director for such review

     and designation. Proposed amendments that are so

     designated shall not be subject to the provisions of

     subdivision (b) or Sections 30512 and 30513 and shall

     take effect on the 10th working day after such

     designation. Amendments that allow changes in uses

     shall not be so designated.


                               4.                             87-405

          "(d) For the purpose of this section, an

     'amendment of a certified local coastal program'

     includes, but is not limited to, any action by the

     local government which authorizes a use of a parcel of

     land other than that designated in the certified local

     coastal program as a permitted use of such parcel."


          If the action of local government is an amendment of a

certified local coastal program or a local implementing

ordinance, regulation, or other action, it does not take effect

until it has been certified by the Commission. (Section

30,514(a).) Subdivision (d) of Section 30,514 provides that any

action by local government which authorizes a use of a parcel of

land other than that designated in the certified LCP as a

permitted use of such parcel is an amendment of a certified LCP

for the purposes of that section.


          The first question presented concerns action by the

county or city which would authorize a use of land not permitted

by a certified LCP or certified LUP. In the case of a county or

city with a certified LCP such local action would consitute an

amendment of a certifed LCP within the meaning of section 30,514

and thus would not become effective until it is certified by the

Commission. In the case of a county or city with a certifed LUP

but without a certified LCP, we think that any local action to

authorize a use not permitted by the certified LUP would also

consitute an amendment of an action implementing an LCP within

the meaning of Section 30,514 and therefore would not become

effective until it is certified by the Commission. 


          In the latter case subdivision (d) of Section 30,514

does not apply because there is no certified LCP to amend. 

However, under subdivision (a) of that section the amendments

which do not take effect until certified by the Commission

include not only amendments to a certifed LCP but also amendments

to "all local implementing ordinances, regulations, and other

actions". We have seen that a LUP is an integral part of every

LCP. (Section 30,108.6.) It is that part of the LCP which

indicates the kinds, location and intensity of land uses. (See

Section 30,108.6.) Section 30,108.6 defining "local coastal

program" speaks of land use plans, zoning ordinances, zoning

district maps and "other implementing actions" thus

characterizing land use plans as an action "implementing" a LCP. 

Thus we think the Legislature intended Section 30,514 to apply to

local actions amending a certified LUP as well as those amending

a certified LCP. Any local action which authorizes a use of a

parcel of land other than that designated in the certified LUP

would constitute an amendment of that LUP. (Compare Section

30,514(d).) 


          The first two questions speak of county or city

ordinances and resolutions, including those adopted by referendum


                               5.                          87-405

or initiative. Most county ordinances are adopted by the board

of supervisors of the county (Government Code sections 25,207 and

25,120 et seq.) just as most city ordinances are adopted by the

city council (Government Code sections 37,100 and 36,931 et

seq.). However the electors of a county or city may enact an

ordinance through the procedures of referendum and initiative.

(See article II, section ll of the California Constitution.) 

County ordinances may be enacted by vote of the people approving

a referendum (Elections Code section 3750 et seq.) or an

initiative measure (Elections Code section 3700 et seq.). 

Similarly city ordinances may be enacted by vote of the people

approving a referendum (Elections Code section 4050 et seq.) or

an initiative measure (Elections Code section 4000 et seq.).

These referendum and initiative provisions apply to planning and

zoning ordinances as well as other kinds of ordinances. See Arnel

Development Co. v. City of Costa Mesa, (1980) 28 Cal.3d 5ll, 516

and Yost v. Thomas (1984) 36 Cal.3d 561, 570. However, it is

well recognized that an ordinance proposed by the electors of a

county or city under the initiative law must constitute such

legislation as the legislative body of such county or city has

the power to enact under the law granting, defining and limiting

the powers of such body. Blotter v. Farrell (1954) 42 Cal.2d 804,

810. Cities and counties have only those powers which are

granted to them by the constitution and laws of the state. Their

authority to plan and regulate land uses in the coastal zone is

defined and limited by the Planning and Zoning Law and the

Coastal Act. Their powers to enact ordinances under article XI,

section 7 of the constitution is limited to those police power

measures which do not conflict with general law such as the

Planning and Zoning Law and the Coastal Act. Thus a county or

city ordinance which would authorize a use of land in the coastal

zone which is not permitted in an LCP or LUP certified by the

Commission is subject to the provisions of section 30,514 whether

it was adopted by the legislative body of the county or city or

by the electorate.


          Section 30,514 expressly states that a certified LCP

and all implementing ordinances, regulations and other actions

may be amended by the appropriate local government, however the

effectiveness of such an amendment is made to depend upon

certification by the Commission. This means that a county or

city may adopt such an amendment at any time but such amendment

does not become effective until it has been certified by the

Commission. Such an ordinance before it has been certified by

the Commission is therefore not effective to authorize a use not

permitted by a certified LCP or LUP.


          In response to the first question we conclude that a

county or city, by ordinance, including those adopted by

referendum or initiative, may not lawfully authorize a use of

land in the coastal zone which is not permitted by an LCP or LUP

certified by the Commission without approval of the Commission.


                               6.                          87-405

          The second question asks whether a county or city may

lawfully prohibit a use of land in the coastal zone which is

permitted by an LCP or LUP certified by the Commission. Section

30,005 provides in part as follows:


          "No provision of this division [the Act] is a

     limitation on any of the following:


          "(a) Except as otherwise limited by state law, on

     the power of a city or county or city and county to

     adopt and enforce additional regulations, not in

     conflict with this act, imposing further conditions,

     restrictions, or limitations with respect to any land

     or water use or other activity which might adversely

     affect the resources of the coastal zone.


          ". . . . . . . . . . . . . . . . . . . . . . . . ."


          Section 30,005 recognizes the power of a county or city 

to make additional restrictions on the use of land in the coastal

zone which are not in conflict with the Coastal Act. 

Nevertheless, when it does so it is subject to the provisions of

state law, including section 30,514. 


          It has been suggested that section 30,005 authorizes a

city or county to prohibit a use in the coastal zone which is

authorized by an LCP or LUP certified by the Commission without

approval of the Commission because it would be an additional

regulation imposing further restrictions and limitations on land

use in the coastal zone, and thus would be a local power not

limited by the Act. We reject the suggestion because section

30,005 expressly affects only those local powers which are "not

in conflict with the act". A local prohibition of a use

authorized by a certified LCP or LUP might well be in conflict

with the Act. An example would be local action prohibiting use

of certain beach frontage as a marina when the certified LCP or

LUP authorized use of the same property as a marina. The

Commission might well find that such a prohibition would be in

conflict with section 30,220 through 30,224 of the Act which

require that recreational boating use of coastal waters be

encouraged. Furthermore section 30,005 contains another

limitation, namely the words "[e]xcept as otherwise provided by

state law". We think section 30,514 is a state law which

provides otherwise.


          To repeat, section 30,514(a) provides that a certified

LCP, and all local implementing ordinances, regulations, and

other actions (which we have previously concluded include a

certified LUP) "may be amended by the appropriate local

government, but no such amendment shall take effect until it has

been certified by the commission". Thus we must determine

whether local action prohibiting a use permitted by an LCP or LUP


                               7.                          87-405

certified by the Commission is an amendment of the certified LCP

or LUP within the meaning of section 30,514(a) and thus requires

certification by the Commission before it becomes effective. The

word "amendment" as used in section 30,5l4 is not defined except

that subdivision (d) provides that it includes local action

authorizing a use prohibited by a certified LCP. That the

Legislature did not intend that the word "amendment" be confined

to such local action is made clear by the words "but is not

limited to". Such intent is also indicated in the last sentence

of subdivision (c) which provides that amendments which allow

changes in uses shall not be designated for expeditious action.

The ordinary meaning of the word "amendment" as applied to a law

is a revision or change of the law. Action which prohibits what

a law authorizes revises and changes it as much as action

authorizing what a law prohibits. Thus we conclude that local

action which prohibits a use of land in the coastal zone which is

authorized by a certified LCP or LUP "amends" such certified LCP

or LUP within the meaning of section 30,514(a) and therefore does

not become effective until it is certified by the Commission.


          We conclude that a city or county may not lawfully

prohibit a use of land in the coastal zone which is permitted by

a LCP or LUP certified by the Commission by ordinance, including

those adopted by referendum or initiative, without approval of

the Commission. 


          The third question asks whether the Coastal Act's

provisions for approval of amendments to a certified LCP or LUP

by the Commission are applicable to charter cities.    Article XI,

section 5(a) of the California Constitution provides:


          "It shall be competent in any city charter to

     provide that the city governed thereunder may make and

     enforce all ordinances and regulations in respect to

     municipal affairs, subject only to restrictions and

     limitations provided in their several charters and in

     respect to other matters they shall be subject to

     general laws. City charters adopted pursuant to this

     Constitution shall supersede any existing charter, and

     with respect to municipal affairs shall supersede all

     laws inconsistent therewith."


          This constitutional provision was analyzed in Bishop v.

City of San Jose (1969) 1 Cal. 3d 56, particularly with reference

to whether or not a charter city's ordinance regulating a

"municipal affair" would prevail over a conflicting general state

law. The court recognized that a charter city has "autonomy with

respect to all municipal affairs"; however, as to matters of

"statewide concern," charter cities remain subject to and

controlled by applicable general state laws "regardless of the

provisions of their charters, if it is the intent and purpose of

such general laws to occupy the field to the exclusion of


                               8.                          87-405

municipal regulation (the preemption doctrine)."     (1 Cal. 3d

at 61-62.) 


          Section 30,004 of the Act provides in part:


          "The Legislature further finds and declares that:


          "(a) . . .


          "(b) To ensure conformity with the provisions of

     this division [the Act], and to provide maximum state

     involvement in federal activities allowable under

     federal law or regulations or the United States

     Constitution which affect California's coastal

     resources, to protect regional, state, and national

     interests in assuring the maintenance of the long-term

     productivity and economic vitality of coastal resources

     necessary for the well-being of the people of the

     state, and to avoid long-term costs to the public and a

     diminished quality of life resulting from the misuse of

     coastal resources, to coordinate and integrate the

     activities of the many agencies whose activities impact

     the coastal zone, and to supplement their activities in

     matters not properly within the jurisdiction of any

     existing agency, it is necessary to provide for

     continued state coastal planning and management through

     a state coastal commission."


          Whether a measure involves a municipal affair or a

subject of statewide concern is a judicial, not a legislative,

question and no exact definition of the term "municipal affairs"

can be formulated. Bishop v. City of San Jose, supra at pp. 62­
63. Nevertheless, we are convinced that a court would be

persuaded by the legislative finding quoted above that the

subject of requiring local ordinances and actions in the coastal

zone to conform to state coastal planning and management is a

matter of statewide concern and not a municipal affair. 


          Government Code section 65,803 provides that the

provisions of the state zoning law "shall not apply to a

chartered city, except to the extent that the same may be adopted

by charter or ordinance of the city." The express exemption of

chartered cities from the provisions of the state zoning law does

not mean they are also exempt from the provisions of the Coastal

Act. In fact section 30,109 defines "local government" as used

in the Act to include "any chartered or general law city." Thus

the provision in section 30,514(a) that a certified LCP and other

actions "may be amended by the appropriate local government, but

no such amendment shall take effect until it has been certified

by the commission" applies to chartered as well as general law

cities.



                               9.                          87-405

          We conclude that the Act's provisions for approval of

amendments to a certified local coastal or land use plan by the

Commission are applicable to chartered cities. 


                            * * * * *





                               10.                         87-405